DYKMAN, J.
This is an appeal from an order which awarded to the relators a peremptory writ of mandamus, requiring the board of commissioners of electrical subways of the city of Brooklyn to approve a plan, and grant a permit to the New York & Eastern Telegraph & Telephone Company to erect and suspend telegraph and telephone wires from and along the Kings County Elevated Railway, and to place electrical conductors in subways to be constructed along certain streets in the city. Our examination satisfies us that the proper disposition was made of the case by the special term, and the reasons therefor are satisfactory. The order *1149should he affirmed, with §10 costs and disbursements.